                        LEE LITIGATION GROUP, PLLC
                                    148 WEST 24TH STREET, EIGHTH FLOOR
                                           NEW YORK, NY 10011
                                            TEL: 212-465-1180
                                            FAX: 212-465-1181
                                         INFO@LEELITIGATION.COM




 WRITER’S DIRECT:          212-465-1188
                           cklee@leelitigation.com
                                                              MEMO ENDORSED
                                                                            November 12, 2019
 Via ECF
 The Honorable Ona T. Wang, U.S.M.J.
 United States District Court
 Southern District of New York
 500 Pearl Street
 New York, NY 10007

                  Re:      Villar v. AHRC Home Care Services, Inc., et al.
                           Case No. 18-cv-9174 (JGK)(OTW)

 Dear Judge Wang:

       We are counsel for Plaintiff in the above-referenced action and submit this letter jointly with
counsel to Defendants in response to Your Honor’s Order, dated November 12, 2019. Dkt. # 36.

        As the Court is aware, a class action settlement was reached in the above-referenced matter.
The parties respectfully request that the Court grant Plaintiff’s proposed briefing schedule as follows:
to file Plaintiff’s Unopposed Motion for Preliminary Approval of a Class Action Settlement by
December 31, 2019. As any date for notice mailing, motion for final approval of the class action
settlement, and final approval hearing is subject to the Court’s approval of the Unopposed Motion
for Preliminary Approval, the parties will supplement such dates and request the Court So Order
such dates in Plaintiff’s Unopposed Motion for Preliminary Approval.

       Therefore, the parties respectfully request that the Court Order the above proposed briefing
schedule and adjourn the parties’ pretrial conference set for November 14, 2019 at 10:30am.

        We thank the Court for its time and consideration.

 Respectfully submitted,                             Application GRANTED. Plaintiff's motion shall be filed
                                                     by December 31, 2019. The November 14, 2019
 /s/ C.K. Lee                                        conference is hereby adjourned sine die.
 C.K. Lee, Esq.
                                                     SO ORDERED.
 cc: all parties via ECF



                                                     ____________________________
                                                     Ona T. Wang           11/12/19
                                                     U.S. Magistrate Judge
